          Case 1:20-mc-00203-PKC Document 13 Filed 02/17/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
                                                                                   20-mc-203 (PKC)
IN RE EX PARTE APPLICATION OF SYLVIA
BENEDEK KLEIN AND ELAINE BENEDEK
SEGAL
                                                                                       ORDER

-----------------------------------------------------------x

CASTEL, U.S.D.J.

                 This is the second ex parte application of Sylvia Benedek Klein and Elaine

Benedek Segal (the “Applicants”) to take discovery in aid of foreign proceedings in the

Federative Republic of Brazil. 28 U.S.C. § 1782. Their original application sought the issuance

of subpoenas directed to the Clearing House Payments Company LLC (“CHIPS”) and the

Federal Reserve Bank of New York (the “Fed-NY”). On May 5, 2020, the judge siting in Part I

granted the original application, implicitly finding that the statutory requirements of 28 U.S.C. §

1782 were satisfied and the factors set forth in Intel v. Advanced Micro Devices, Inc., 542 U.S.

241 (2004), weighed in favor of granting the application.

                 Based on the discovery received from the initial subpoenas to the CHIPS and Fed-

NY, Applicants now seek the issuance of eight additional subpoenas (the “Revised

Subpoenas”).1 Two of the Revised Subpoenas seek additional discovery from the CHIPS and

Fed-NY for four individuals or entities not previously covered by the initial subpoenas. (Supp.

De Luca Decl. dated January 23, 2021, Ex. A and Ex. B). The remaining Revised Subpoenas

seek discovery from six financial institutions covering the information of twenty-two individuals

or entities. (Id., Ex. C–Ex. H).


1
 On January 23, 2021, following the Court’s decision in In re Abdalla, 20-mc-727 (PKC), 2021 WL 168469
(S.D.N.Y. Jan. 19, 2021), the Applicants submitted revised subpoenas as revised exhibits A-H to the Supplemental
Declaration of E. Martin De Luca. (Supp. De Luca Decl. dated January 23, 2021; (Doc 12)).
         Case 1:20-mc-00203-PKC Document 13 Filed 02/17/21 Page 2 of 3




               On this ex parte application, the Court will not revisit the implicit finding of the

Judge sitting in Part I that the mandatory requirements and discretionary factors to take discovery

in aid of the Brazilian proceeding have been satisfied. Accordingly, the Court will grant

Applicants’ current request for discovery pursuant to Section 1782 on the conditions set forth in

the conclusion of this Order.

               Additionally, on May 5, 2020, the Applicants sought and obtained sealing for

their original application under section 1782 and the resulting subpoenas. The Applicants now

request that the Court seal their second application and grant a gag order prohibiting the targets

of the subpoenas from disclosing the subpoenas’ existence. In In re Abdalla, 20-mc-727 (PKC),

2021 WL 168469 (S.D.N.Y. Jan. 19, 2021), the Court denied a similar request to seal applicant’s

Section 1782 application and explained:

       Applications for issuance of subpoenas pursuant to section 1782 are often
       made ex parte. The Court first decides whether the issuance of a subpoena
       is appropriate on the face of the ex parte application. If it is, the subpoena
       is issued and the person or entity to whom the subpoena is directed may
       timely object. The Second Circuit has long held that a person whose
       information is the target of a section 1782 application also has standing to
       challenge the validity of its issuance. Application of Sarrio, S.A., 119
       F.3d 143, 147–48 (2d Cir. 1997) . . . . The person whose information is
       sought may object on grounds, including that the subpoena was
       improperly issued under section 1782, the discovery sought is protected
       from disclosure by a privilege belonging to the person or the information
       sought ought to be protected by an order limiting its use.

2021 WL 138469, at *1.

               Because Applicants have shown no valid basis for this extraordinary relief,

Applicant’s request for continued sealing and for an Order barring disclosure will be denied.

The action will be unsealed in its entirety.




                                                -2-
          Case 1:20-mc-00203-PKC Document 13 Filed 02/17/21 Page 3 of 3




CONCLUSION

                 The application is GRANTED in part and DENIED in part. Applicants are

authorized to issue the Revised Subpoenas on condition that the Revised Subpoenas and a copy

of this Order are contemporaneously served on defendants in the Brazilian proceeding.2 Service

shall be made in accordance with the Federal Rules of Civil Procedure. See 28 U.S.C. § 1782

(“To the extent that the order does not prescribe otherwise . . . the document or other thing

produced, in accordance with the Federal Rules of Civil Procedure.”); Rule 45(a)(4), Fed. R Civ.

P. (“If the subpoena commands the production of documents, electronically stored information,

or tangible things or the inspection of premises before trial, then before it is served on the person

to whom it is directed, a notice and a copy of the subpoena must be served on each party.”).

                 Any further foreign discovery application by Applicants or objections to issuance

of such discovery should be filed under this docket or marked as related. Applicants’ requests

for a sealing order and an order prohibiting the recipients of the subpoenas from disclosing the

subpoenas is DENIED. The Clerk is directed to unseal the docket and all entries on the docket

and terminate the motion. (Doc 9).

                 The Clerk is also directed to review Applicants’ counsel motions for admission

pro hac vice that were previously filed under seal. (Docs 3 and 4).

                 SO ORDERED.




Dated: New York, New York
       February 17, 2021


2
 The Applicants identify the defendants in the Brazilian proceeding as Gertrudes Benedek, Alexandre Roberto
Benedek, Vivian Noemy Benedek Moas and Evelyn Benedek Shtibelman.

                                                     -3-
